Citation Nr: 0835906	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder from June 7, 2005?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
evaluation, effective June 7, 2005.  The veteran appealed the 
evaluation assigned, and in an April 2006 rating decision, 
the RO granted a 50 percent evaluation, effective June 7, 
2005.  The veteran asserts he warrants a higher evaluation.  
Thus, the appeal continues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 VA Form 9, Appeal to the Board, the 
veteran, through his representative, indicated he wanted a 
hearing before a traveling section of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge.  In 
scheduling the hearing the RO must take 
into account the appellant's advanced 
age.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

